EXHIBIT AMENDMENT 2008-1 TO CHARMING SHOPPES, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AMENDMENT 2008-1 to the Charming Shoppes, Inc. Supplemental Executive Retirement Plan (the “Plan”) by Charming Shoppes, Inc. (the “Company”). WHEREAS, Section 7.3 of the Plan permits the Board of Directors of the Company (the“Board”) to amend the Plan. WHEREAS, the Board desires to amend the Plan to discontinue Retirement Credits (as defined in the Plan) and make other appropriate changes. NOW, THEREFORE, the Plan is hereby amended as follows, effective as of December 31, 2008: 1.The definition of “Grandfathered Accounts” in subsection (n) of Article2 of the Plan is hereby amended by revising the first sentence to read as follows: ““Grandfathered Accounts” means, with respect to a Participant who terminated employment with the Company and its Affiliates before December 1, 2008,that portion of a Participant’s Retirement Benefit Account that was earned and vested as of December31, 2004, and shall include earnings whenever credited to such amount under the terms of the Plan.” 2.The definition of “Interest Rate” in subsection (o) of Article2 of the Plan is hereby amended by adding a sentence to the end to read as follows: “Notwithstanding the foregoing, effective for periods after December 31, 2008, “Interest Rate” means a fixed interest rate of three and one-half percent (3.5%) per annum with respect to Retirement Benefit Accounts of Participants who are actively employed by the Company or an Affiliate on or after December 1, 2008.” 3.A new Section 4.4 is hereby added to the end of Article 4 of the Plan to read, in its entirety, as follows: “4.4Acclerated Vesting for Accounts of
